Citation Nr: 1505549	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  08-10 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been presented to reopen a claim of service connection for chest pain.

3.  Entitlement to an initial rating higher than 30 percent from January 12, 2007, and an initial rating higher than 50 percent from May 20, 2010, for a psychiatric disorder including panic disorder with agoraphobia, generalized anxiety disorder, major depressive disorder, and sleep terror disorder.  

4.  Entitlement to an initial compensable rating from September 5, 2004, and an initial rating higher than 20 percent from April 25, 2006, for degenerative disc disease of the lumbar spine.  

5.  Entitlement to an initial compensable rating from September 5, 2004, a rating higher than 20 percent from October 27, 2009, and a rating higher than 10 percent from May 1, 2010, for a right knee disability status post meniscectomy.  

6.  Entitlement to an initial rating higher than 10 percent for right lower extremity radiculopathy, and an evaluation in excess of 20 percent as of October 7, 2013.  

7.  Entitlement to an initial rating higher than 10 percent for left lower extremity radiculopathy.  

8.  Entitlement to an initial rating higher than 10 percent for gastroesophageal reflux disease (GERD).

9.  Entitlement to an effective date earlier than February 23, 2009, for a 20 percent rating for cervical strain.  

10.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD


B. R. Mullins, Counsel



INTRODUCTION

The Veteran had active service from March 2000 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2005, September 2006, July 2007, April 2009, July 2009, and November 2009, of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In November 2011, the Veteran appeared at a hearing before a Veterans Law Judge.  A transcript of this hearing has been prepared and associated with the Veteran's electronic record (the Veterans Benefits Management System (VBMS)).  The Veteran also testified at earlier hearings before a Decision Review Officer (DRO) in January 2009 and in April 2010.  Transcripts of these hearings have also been associated with VBMS.  

The Veteran was previously represented by another attorney - David L. Huffman.  He has since filed a VA Form 21-22a appointing the currently accredited attorney as his representative.

During the pendency of this appeal, service connection was granted for a left knee disability in an April 2014 rating decision.  Since this grant constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2011, the Veteran appeared at a hearing before a Veterans Law Judge who is no longer employed by the Board.  In December 2014, the Veteran was notified of his right to a new Board hearing with a Veterans Law Judge still employed by the Board if he so desired.  In December 2014, the Board received notice from the Veteran expressing his desire to be scheduled for a video conference hearing at his local regional office with a current Board member.  As such, this claim must be remanded so that the Veteran can be scheduled for his requested hearing.  See 38 C.F.R. § 20.700(a) (2014).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Board member at his local RO at the earliest opportunity.  Notify the Veteran of the date, time, and location of the video conference hearing, and put a copy of this notification letter in his claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




